DETAILED ACTION
Claims 1-7, 10-12 and 14-15 were rejected in Office Action mailed on 03/25/2022.
Applicant filed a response, amended claims 1, 3-4, 7, 11-12, and 15, withdrew claims 8-9, 17-19, 23, 31, and 35 and cancelled claims 5-6 on 06/27/2022.
Claims 1-4, 7-12, 14-15, 17-19, 23, 31 and 35 are pending, and claims 8-9, 17-19, 23, 31, and 35 are withdrawn.
Claims 1-4, 7, 10-12 and 14-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that claim 9 is drawn to a withdrawn claim, and should be labeled as (Withdrawn), instead of (Previously Presented).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 is amended to recite “wherein said first metal component and/or second metal component comprise two metal oxides”. However, the specification only discloses in some embodiments, the first metal component and/or second metal component comprise two metals (emphasis added) (specification, [0007]). The specification does not provide support for wherein said first metal component and/or second metal component comprise two metal oxides.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., Mesoporous TiO2/α-Fe2O3: Bifunctional composites for effective elimination of arsenite contamination through simultaneous photocatalytic oxidation and adsorption, J. Phys. Chem. C, 2008, 112, 19584-19589 (Zhou).
Regarding claims 1-2, 4 and 7, Zhou discloses bifunctional mesoporous TiO2/α-Fe2O3 composites (wherein α-Fe2O3 reads upon a first metal component and TiO2 reads upon a second metal component), synthesized by impregnation of Fe3+ into meso-TiO2 (i.e., TiO2 is coated with α-Fe2O3, reading upon wherein at least one surface of said second metal component is coated with said first metal component) (Zhou, Abstract).
Zhou further discloses the loading of α-Fe2O3 in the composites was 70 wt.% (Zhou, page 19585, left column, 3rd paragraph), which corresponds to a molar ratio of Fe2O3 to TiO2 of 1.2:1 through mathematic conversion below:
For each gram of composite, there is: 0.7 g of Fe2O3 and 0.3 g of TiO2. 
Given the molecular weight of Fe2O3 of 160 g/mol and TiO2 of 80 g/mol:
0.7 g of Fe2O3 =0.7/160 mol of Fe2O3
0.3 g of TiO2=0.3/80 mol of TiO2
Molar ratio of Fe2O3 to TiO2=0.7/160 mol : 0.3/80 mol=7:6 (i.e., 7/6:1=1.2:1)

Zhou further discloses TEM mages of mesoporous TiO2/α-Fe2O3 composites in Figure 3 (Zhou, page 19586, Figure 3), wherein Figure 3C shows that the composites are in the form of particles, with an estimated particle size of 20 nm to 500 nm. 

Furthermore, while Zhou does not explicitly disclose that the mesoporous TiO2/α-Fe2O3 composites are metal oxide electrocatalyst. However, the recitation in the claims that the composition comprises a metal oxide electrocatalyst is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Zhou discloses the mesoporous TiO2/α-Fe2O3 composites as presently claimed, it is clear that the mesoporous TiO2/α-Fe2O3 composites of Zhou would be capable of performing the intended use, i.e. metal oxide electrocatalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Regarding claim 15, as applied to claim 1, given that Zhou disclose the composition of claim 1 (i.e., the mesoporous TiO2/α-Fe2O3 composites), therefore it would be necessarily and inherently for the mesoporous TiO2/α-Fe2O3 composites to be characterized by electrocatalytic activity towards nitrogen reduction. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, and further in view of Puma et al., Preparation of titanium dioxide photocatalyst loaded onto activated carbon support using chemical vapor deposition: A review paper, Journal of Hazardous Materials, 2008, 157, 209-219 (Puma).
Regarding claim 10-11, Zhou further discloses the mesoporous TiO2/α-Fe2O3 composites are used for photocatalytic oxidation of As (III) (Zhou, Abstract). Zhou does not explicitly disclose wherein said first metal component and said second metal component are deposited on at least one surface of said substrate, or wherein said substrate is selected from the group consisting of: carbon black, activated carbon, graphite, graphene, carbon nanotube, and any combination thereof.
With respect to the difference, Puma teaches catalyst comprising TiO2 (Puma, Abstract). Puma specifically teaches photocatalyst loaded onto activated carbon (Puma, Abstract).
As Puma expressly teaches, activated carbons have also been extensively researched to be used as a support for the TiO2 photocatalyst; using activated carbon as a catalyst support will help increase the photodegradation rate by progressively allowing an increased quantity of substrate to come in contact with the TiO2 through means of adsorption; This is important because researchers have established that the oxidizing species (•OH) generated by the photocatalyst, does not migrate very far from the active centers of the TiO2 and therefore degradation takes place virtually on the catalyst surface. In this respect, activated carbon will prove to be an invaluable support in promoting the photocatalytic process in providing a synergistic effect by creating a common interface between both the activated carbon phase and the TiO2 particle phase. (Puma, page 212, left column, 2nd paragraph). 
Puma is analogous art as Puma is drawn to catalyst comprising TiO2.
In light of the motivation of using activated carbon as a catalyst support, as taught by Puma, it therefore would have been obvious to a person of ordinary skill in the art to support the mesoporous TiO2/α-Fe2O3 composites of Zhou on activated carbon, to provide a synergistic effect and promote photocatalyst process, and thereby arrive at the claimed invention.

Regarding claim 12, as applied to claim 11, Zhou further discloses the loading of α-Fe2O3 in the composites was 70 wt.% (Zhou, page 19585, left column, 3rd paragraph), which corresponds to a molar ratio of Fe to Ti of 2.4:1 through mathematic conversion below:
For each gram of composite, there is: 0.7 g of Fe2O3 and 0.3 g of TiO2. 
Given the molecular weight of Fe2O3 of 160 g/mol and TiO2 of 80 g/mol:
0.7 g of Fe2O3 =0.7/160 mol of Fe2O3
0.3 g of TiO2=0.3/80 mol of TiO2
Molar ratio of Fe to Ti=0.7/160 mol*2 : 0.3/80 mol=7:6 (i.e., 14/6:1=2.4:1)

	
Regarding claim 14, as applied to claim 11, Puma further teaches activated carbon content of less than 13% (i.e., by weight of the total composition) (Puma, page 212, left column, bottom paragraph), which overlaps with the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of 35 U.S.C. 112(a) rejection as set forth above.

In response to the amended claim 1, which recites, “A composition comprising a metal oxide electrocatalyst, said metal oxide electrocatalyst comprises a first metal component and a second metal component, wherein: (i) said first metal component is selected from Fe2O3 Fe3O4, and Fe2O3FeO, and wherein said second metal component comprises titanium dioxide”, it is noted that neither Peled or Luengnaruemitchai would not anticipate or meet the present claims. Therefore, the previous 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections over Peled and Luengnaruemitchai are withdrawn from the record. However, the amendment necessitates a new set of rejections over Zhou and Zhou in view of Puma as set forth above.

Applicant primarily argues:
“Moreover, the instant application provides unexpected results with respect to the nitrogen reduction electrocatalytical activity of the instantly claimed catalyst. Example 3 not only teaches an efficient discloses nitrogen reduction and subsequent ammonia formation by the instantly claimed catalyst, it also discloses "synergistic effect of Fe2O3/TiO2 composite plays an important role in enhancing the electrochemical ammonia reaction" (par. 0226, emphasis added).

Example 3 further recites that the reaction rate was further increased by utilizing a carbon support:
…
Moreover, Example 7 demonstrates superior electrocatalytic properties of the claimed catalyst, compared to commercially available counterparts.”

Remarks, p. 8-9

The Examiner respectfully traverses as follows:
As cited in MPEP 706.02(b)(1), it is noted that a rejection based on 35 U.S.C 102(a)(1) or 102(a)(2) can only be overcome by (i) persuasively arguing that the claims are patentably distinguishable from the prior art, (ii) amending the claims to patentably distinguish over the prior art, (iii) perfecting priority under 35 USC 119(a) to (e) or 120, (vi) filing an affidavit or declaration under 37 CFR 1.130 to establish that an applied reference or disclosure that was not made more than one year before the effective filing date of the claimed invention is not prior art under 35 U.S.C. 102(a) due to an exception listed in 35 U.S.C. 102(b), and (v) establishing common ownership or establishing evidence of a Joint Research Agreement to overcome a 35 U.S.C. 102(a)(1) rejection. As can be seen, comparative data is not sufficient to overcome an anticipatory rejection under 102(a)(1).


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732